DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Response to Amendment
The amendment dated 2/23/2022 has been considered and entered into the record.  Independent claims 36, 45, and 54 have been amended to now require polymer filaments having an outer layer thickness between 100 nm and 0.5 mm.  Claims 39, 41, 51, and 57 have been canceled.  Claims 36–38, 40, 42–50, 52–56, 58, and 59 remain pending and are examined below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/23/2022, with respect to the rejection(s) of claim(s) 36–38, 40, 42–50, 52–56, 58, and 59 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36–38, 40, 42–44, 54–56, 58, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 36 recites “a temperature profile in the polymer filament that forms a weld between layers of the polymer filament,” but only mentions the “outer layer” of the polymer filament.  Accordingly, it is unclear to the Examiner what layers of the polymer filament are welded.  Claim 54 recites the limitation "the outer layer" in a three-dimensional object comprising a plurality of polymer filaments.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 36–38, 40, 42–50, 52–56, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 2010-0033600 A) in view of Laberge-Lebel (US 2009/0101278 A1).
Jeong teaches a conductive composite fiber comprising a polymer core and an outer sheath consisting of polyamide and carbon nanotubes, wherein the nanotubes form an electrically conductive percolated network.  Jeong abstract, description.  The sheath may comprise form 1–20 weight percent carbon nanotubes.  Id. abstract.  The nanotubes may be single-walled or multi-walled carbon nanotubes.  Id. description.  The core of the fiber may comprise styrene, polyethylene, polystyrene, or combinations thereof.  Id. description, claims. 
Jeong fails to teach a thickness for the sheath layer.
Laberge-Lebel teaches the formation of a curable polymer filament for the creation of three-dimensional structures, wherein extruded filaments in close proximity coalesce with previously extruded filaments.  Laberge-Lebel abstract.  The polymer filament may further comprise conductive materials, such as carbon nanotubes and nanofibers.  Id. ¶¶ 22, 44–45.  The filament may have a diameter of 250 microns.  Id. ¶ 48.
It would have been obvious to one of ordinary skill in the art to have looked to Laberge-Lebel for guidance as to a suitable fiber diameter to practice the invention of Jeong.  Additionally, Jeong teaches the cross-section of the sheath may constitute from 5–90 percent of the cross-section of the entire fiber.  Jeong abstract.  Five to ninety percent of 250 microns is 12.5–225 microns.  Accordingly, the combined teachings of Jeong and Laberge-Lebel teach a sheath thickness of 12.5–225 microns, which is within the claimed thickness range for the outer layer of the filament.  Furthermore, it would have been obvious to included carbon nanotubes within the core of Jeong to make the sheath-core fiber more conductive.  Further, it would have been obvious to have formed a three-dimensional object comprising a plurality of Jeong fibers arranged in successive layers motivated to form the desired products of Jeong including smart textiles.  See Jeong description.  
Although Jeong does not explicitly teach the claimed feature of being heatable by an electromagnetic field to generate a temperature profile in the polymer filament that forms a weld between layers of the polymer filament or providing a threshold dielectric loss tangent of the polymer filament that provides fusing at an interface of the outer layer of the polymer filament to an adjacent polymer filament, it is reasonable to presume that the said properties are inherent to Jeong.  Support for said presumption is found in the use of like materials (i.e., electrically conductive percolated network of carbon nanotubes).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed property of being heatable and forming a temperature profile to allow welding and fusing would obviously have been present one the Jeong product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).  It is also reasonable to presume that polymer chains inter-diffuse across the interface upon fusing because the prior art teaches the claimed polymer composite composition and structure that leads to inter-diffusion.  
	
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786